Case 1:20-cv-00487-HG-KJM Document 8 Filed 01/21/21 Page 1 of 3   PageID #: 42



                  IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

MEKEALOHAPUMEHANA HOWARD,          )       CV 20-00487 HG-KJM
                                   )
            Plaintiff,             )
                                   )
      vs.                          )
                                   )
STATE OF HAWAII,                   )
                                   )
            Defendant.             )
                                   )

                          ORDER REMANDING CASE

      On November 12, 2020, Mekealohapumehana Howard (“Howard”),

proceeding pro se, removed a pending state court criminal

prosecution, State v. Mekealohapumehana Howard, 5DCW-20-000529,

from the District Court of the Fifth Circuit, State of Hawaii,

pursuant to 28 U.S.C. §§ 1331 and 1455.

      This action is summarily REMANDED to the District Court of

the Fifth Circuit, State of Hawaii.

                            STANDARD OF REVIEW

      Federal courts are courts of limited jurisdiction, having

subject-matter jurisdiction only over matters authorized by the

Constitution and federal statutes.          Kokkonen v. Guardian Life

Ins. Co. of Am., 511 U.S. 375, 377 (1994).

      Removal statutes are strictly construed and a party seeking

removal has the burden to establish that removal is proper.

Hawaii ex rel. Louie v. HSBC Bank Nevada, N.A., 761 F.3d 1027,

1034 (9th Cir. 2014).      Any doubt as to the propriety of removal

is resolved against removability.          Id.


                                       1
Case 1:20-cv-00487-HG-KJM Document 8 Filed 01/21/21 Page 2 of 3   PageID #: 43



                                 ANALYSIS

      A state criminal prosecution may be removed to federal court

under very narrow and limited circumstances as set forth in 28

U.S.C. §§ 1442-43.     When a state court criminal prosecution is

removed, the Court must “examine the notice promptly” upon its

filing and “[i]f it clearly appears on the face of the notice and

any exhibits annexed thereto that removal should not be

permitted, the court shall make an order for summary remand.”             28

U.S.C. § 1455(b)(4).

      Section 1442 authorizes removal of a criminal prosecution

commenced in state court against federal officers for acts done

in furtherance of their official duties, and Section 1442a

applies to prosecutions of members of the armed forces.

      There are no facts to establish that either circumstance is

applicable to the case removed by Howard.         Hawaii v. Thronas-

Kahoonei, 19-cv-00683 JAO-KJM, 2020 WL 118251, *2 (D. Haw. Jan.

10, 2020); Morgan v. Washington, 212 Fed. Appx. 606, 608 (9th

Cir. 2006).

      In addition, a criminal defendant may remove a criminal

prosecution to federal court if he establishes that his defense

to the state prosecution is based on federal laws protecting

racial equality, and by establishing that the state law will not

enforce that specified federal right.         28 U.S.C. § 1443; see

Georgia v. Rachel, 384 U.S. 780, 792 (1966).

      Howard has not established a basis for removal pursuant to

28 U.S.C. § 1443.     See Idaho v. Oelker, 2020 WL 6081885, *1 (D.

                                     2
Case 1:20-cv-00487-HG-KJM Document 8 Filed 01/21/21 Page 3 of 3   PageID #: 44



Idaho Oct. 15, 2020); California v. Dawodu, 122 Fed. Appx. 884,

885 (9th Cir. 2004).

      Howard has failed to establish a valid basis for removal of

the Hawaii state court criminal proceeding.          Summary remand is

warranted pursuant to 28 U.S.C. § 1455(b)(4).

      On November 12, 2020, Howard filed an Application To Proceed

In District Court Without Prepayment Of Fees (ECF No. 2), which

was reviewed by the Magistrate Judge.         On December 17, 2020, the

Magistrate Judge issued a Findings and Recommendation (ECF No. 5)

as to the Application.      No party objected to the Findings and

Recommendation.     The Court does not adopt the Findings and

Recommendation as the issue is moot given the determination that

the matter must be remanded.

                                CONCLUSION

      The case is REMANDED to the District Court of the Fifth

Circuit, State of Hawaii for further proceedings.

      The December 17, 2020 Findings and Recommendation (ECF No.

5) is MOOT as the matter is remanded to the state court.

      The Clerk of Court is directed to transfer this case and all

files herein to the District Court of the Fifth Circuit, State of

Hawaii.

      IT IS SO ORDERED.

      DATED: January 21, 2021, Honolulu, Hawaii.




Mekealohapumehana Howard v. State of Hawaii, Civ. No. 20-00487
HG-KJM; ORDER REMANDING CASE    3
